Citation Nr: 0517187	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-29 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 to May 1992, and had service in Southwest Asia 
from August 1990 to April 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) and Insurance Center of the Department 
of Veterans Affairs (VA).  The veteran's claims file is now 
in the jurisdiction of the Huntington, West Virginia RO.  The 
veteran provided testimony at a videoconference hearing 
before the undersigned in September 1999.  The Board remanded 
this matter in April 2000, in pertinent part, for additional 
development.  In February 2003 the Board undertook further 
development under then-existing authority.  In September 2003 
the Board remanded this matter to the RO again to provide the 
veteran notice of the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the RO the opportunity to initially 
review the additional evidence received.  


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's respiratory disorders, including bronchitis 
and chronic obstructive pulmonary disease (COPD), are known 
clinical entities, were not manifested in service, and are 
not shown to be related to service.


CONCLUSION OF LAW

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The appellant was notified why his claim was denied in the 
February 1997 rating decision and in an August 1997 statement 
of the case (SOC).  A July 2004 letter (after the decision 
appealed), while not specifically mentioning "VCAA," 
advised the veteran what evidence was needed to establish his 
service connection claim, and of his and VA's respective 
responsibilities in claims development.  While the letter 
"encouraged" him to submit additional evidence in support 
of his claim within 60 days, it also advised him that 
evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  The RO has apprised the veteran of everything 
the VCAA requires, and he has had more than ample opportunity 
to respond/supplement the record.

As to notice content (and specifically that he should submit 
everything pertinent), the letter advised the appellant what 
type of evidence was needed to establish entitlement to the 
benefit sought (and by inference what he should submit).  The 
January 2005 supplemental SOC (SSOC), at page 3, advised him 
to "provide any evidence in [his] possession that pertains" 
to his claim.  The SSOC also informed the veteran of 
pertinent VCAA regulations.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained medical 
records pertaining to the veteran's period of service 
(including his entrance and separation examination reports) 
and postservice VA and private medical records.  He has also 
been afforded VA examinations, most recently in April 2003.  
The appellant has not identified any pertinent records 
outstanding.  VA's duties to assist, including those mandated 
by the VCAA, are met.

Factual Basis

The veteran claims that he has sinus drainage, cough, 
bronchial irritations, and other respiratory ailments 
resulting from exposure to air pollutants while serving in 
the Gulf War.  See March 1997 notice of disagreement.  

Service medical records show no respiratory findings on April 
1989 enlistment examination.  In August 1990 the veteran was 
treated for complaints of chest tightness following a 
physical training run.  He also complained of sinus problems.  
Possible pneumonia was diagnosed.  Examination in March 1992 
revealed no respiratory abnormalities.  The veteran did not 
complain of respiratory symptoms.  

On February 1994 VA general medical examination mild 
restrictive ventilatory defect was diagnosed.  

An April 1994 private medical record shows complaints of 
chest congestion and coughing.  Bronchitis was diagnosed.  

On September 1997 VA miscellaneous neurologic examination 
recurrent sinusitis was diagnosed.  

On September 1997 VA trachea and bronchi examination the 
veteran complained of chronic bronchitis since his service 
separation.  Chronic recurrent bronchitis and recurrent 
sinusitis were diagnosed.  
On September 1997 VA respiratory examination chronic 
recurrent bronchitis with exertional dyspnea was diagnosed.  

At a videoconference hearing before the undersigned in 
September 1999 the veteran testified that bronchitis and 
asthma had been diagnosed.  See page 6 of hearing transcript.  

Private medical records dated from 1998 to 2000 show various 
treatment provided the veteran for chest congestion, cough, 
and bronchitis.

A February 2000 private chest X-ray report shows a diagnosis 
of no acute pulmonary infiltrates.

An October 2000 private medical record shows a diagnosis of 
acute bronchitis.  A March 2001 private medical record 
includes a diagnosis of acute sinusitis, and a July 2001 
private medical record shows a diagnosis of allergic 
rhinitis.  

On April 2003 VA respiratory examination the veteran 
complained of shortness of breath, occasional "chills," and 
night sweats twice a week.  He informed the examiner that he 
smoked 1 1/2 packs of cigarettes a day.  He also complained of 
a daily cough.  He indicated that he had not been asthmatic 
for 2 years.  Shortness of breath associated with de-
conditioning and increased weight was diagnosed.  Early 
chronic obstructive pulmonary disease (COPD) with current 
bronchitis, as likely as not related to cigarette smoking, 
was also diagnosed.  The examiner opined that the veteran's 
current pulmonary status was unlikely the result of the 
pneumonia he had in August 1990 while on active duty.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, meeting the service 
requirements for triggering application of Persian Gulf War 
presumptions.  See 38 U.S.C.A. §§ 1117, 1118.  38 C.F.R. § 
3.317 also requires that there be disability manifested by 
one or more signs or symptoms of an undiagnosed illness.  The 
Board finds that while the evidence of record shows that the 
veteran has in fact presented evidence that he has a chronic 
disability manifested by respiratory symptoms, such 
disability has been attributed to well-established clinical 
entities, to include bronchitis and COPD, not to undiagnosed 
illness.  Hence, the claim that the veteran's respiratory 
disability is due to an undiagnosed illness incurred during 
Persian Gulf service is without merit.

While the veteran's contentions have been primarily centered 
on his service in the Persian Gulf during Operation Desert 
Storm, the claim must also be considered on a direct basis, 
i.e., it must also be determined if any respiratory 
disability may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  There is no competent evidence linking any of the 
veteran's diagnosed respiratory disorders to active duty.  In 
fact, as noted above, on April 2003 VA examination the 
examiner opined that the veteran's diagnosed early COPD with 
current bronchitis was as likely as not related to cigarette 
smoking.  (Notably, governing law specifically prohibits 
compensation for disability attributable to the use of 
tobacco products.  38 U.S.C.A. § 1103.)  The examiner also 
opined that the veteran's current pulmonary status was 
unlikely the result of the pneumonia he had on active duty.  
The veteran has not submitted (and the record does not 
include) any competent (medical) evidence that his current 
respiratory problems are related to his active service or to 
any incident therein.  

The veteran's own assertion that there is a nexus between his 
claimed respiratory disorders and his military service is not 
competent evidence.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu, supra.  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations, nor is 
it contended otherwise.

The preponderance of the evidence is against this claim. 
Hence, it must be denied.


ORDER

Service connection for a respiratory disability, including as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


